EXHIBIT 10.7

 

CARMAX, INC.SEVERANCE AGREEMENT FOR EXECUTIVE OFFICER

Amended and Restated

THIS SEVERANCE AGREEMENT (“Agreement”) entered into as of November 26, 2007
(“Effective Date”) between CarMax, Inc., a Virginia corporation, and its
affiliated companies (collectively, the “Company”), and Eric M. Margolin (the
“Executive”), is amended and restated as of December 1, 2011. 

WHEREAS, the Company recognizes the Executive’s intimate knowledge and
experience in the business of the Company, and has appointed the Executive as
Senior Vice President, General Counsel and Corporate Secretary;

WHEREAS, the Executive will develop and come in contact with the Company’s
proprietary and confidential information that is not readily available to the
public, and that is of great importance to the Company and that is treated by
the Company as secret and confidential information;

WHEREAS, the Company and the Executive desire to agree upon the terms,
conditions, compensation and benefits of the Executive’s future employment;

WHEREAS, upon execution of this Agreement, any prior employment or severance
agreement between the Executive and the Company, whether oral or written, will
have no force and effect with respect to the terms and conditions of Executive’s
employment and will be replaced and superseded by the terms of this Agreement;
and

NOW, THEREFORE, in consideration of the Executive’s appointment and continued
employment by the Company, and of the premises, mutual covenants and agreements
of the parties set forth in this Agreement, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

Article 1.

Employment Acceptance

The Company hereby agrees to employ the Executive and the Executive hereby
accepts employment as Senior Vice President, General Counsel and Corporate
Secretary of the Company, in accordance with the terms and conditions set forth
herein.

Article 2.

Position and Responsibilities

During the term of the Executive’s employment with the Company (“Term”), the
Executive agrees to serve as Senior Vice President, General Counsel and
Corporate Secretary of the Company.  In his capacity as Senior Vice President,
General Counsel and Corporate Secretary of the Company, the Executive shall
report directly to the President and Chief Executive Officer (“CEO”) and shall
have the duties and responsibilities of Senior Vice



 

--------------------------------------------------------------------------------

 

 

President, General Counsel and Corporate Secretary of the Company and such other
duties and responsibilities not inconsistent with the performance of his duties
as Senior Vice President, General Counsel and Corporate Secretary of the
Company.  The Executive’s principal work location shall be the corporate
headquarters of the Company located in the Richmond, Virginia metropolitan area.

Article 3.

Standard of Care

General.  During the Term, the Executive shall devote his full business time,
attention, knowledge and skills to the Company’s business and interests.  The
Executive covenants, warrants, and represents that he shall:

(a)            Devote his best efforts and talents to the performance of his
employment obligations and duties for the Company;

(b)            Exercise the highest degree of loyalty and the highest standards
of conduct in the performance of his duties;

(c)            Observe and conform to the Company’s bylaws and other rules,
regulations, and policies established or issued by the Company; and

(d)            Refrain from taking advantage, for himself or others, of any
corporate opportunities of the Company.

Forfeiture and Return of Incentive Compensation.  It is the Company’s
expectation that the Executive will discharge his duties hereunder with utmost
attention to the standards set forth in Section 3.1.  In the event the CarMax,
Inc. Board of Directors (“Board”) determines that the Executive has engaged in
conduct constituting Cause (as defined in Section 7.6(a)), which conduct
directly results in the filing of a restatement of any financial statement
previously filed with the Securities and Exchange Commission (or other
governmental agency) under the Federal securities laws, the Executive shall
immediately (a) forfeit all unpaid Affected Compensation (as defined below) and
(b) upon demand by the Company repay to the Company all Affected Compensation
received or realized by the Executive together with interest at the prime rate
in effect from time to time as reported in The Wall Street Journal; provided,
however, that the forfeiture and repayment  provisions of this Section 3.2 shall
not apply to conduct constituting “gross negligence” under Section 7.6(a)(ii) or
to conduct under Section 7.6(a)(iii), Section 7.6(a)(vii) or Section
7.6(a)(viii).  “Affected Compensation” means any payment to the Executive, any
award or vesting of any equity or other short-term or long-term incentive
compensation to the Executive, or any before-tax proceeds of a sale of
previously awarded equity compensation realized by the Executive, in any
instance in which (i) the payment, award or vesting of the foregoing was
expressly conditioned upon the achievement of certain financial results that
were subsequently the subject of such restatement, and (ii) a lesser amount of
payment, award or vesting or before-tax proceeds of a sale of any of the
foregoing would have been made to, vested in or otherwise earned or realized by,
the Executive based upon such restated financial results.



2

--------------------------------------------------------------------------------

 

 

Article 4.

Other Activities

During the Term, the Executive shall comply with the provisions of Article 8
herein.  Furthermore, during his employment, the Executive agrees to obtain the
CEO’s written consent before entering into any other occupation, even if
dissimilar to that of the Company, including, without limitation, service as a
member of a board of directors of one or more other companies.  Such consent may
be granted or withheld, in the CEO’s sole discretion.  The Executive may
participate on charitable and civic boards, and in educational, professional,
community and industry affairs, without CEO consent, provided that such
participation does not interfere with the performance of his duties.

Article 5.

Compensation and Benefits

As remuneration for all services to be rendered by the Executive during the
Term, and as consideration for complying with the covenants herein during and
after the termination or expiration of the Term, the Company shall pay and
provide to the Executive the following compensation and benefits:

Base Salary.  During the Term, the Company shall pay the Executive a base salary
(“Base Salary”) in an amount established and approved by the Compensation and
Personnel Committee of the Board (“Compensation Committee”); provided, however,
that such Base Salary shall be established at a rate of not less than
$403,650.00 per year, except as otherwise provided in this Section 5.1
below.  This Base Salary shall be subject to all appropriate federal and state
withholding taxes and payable in accordance with the normal payroll practices of
the Company.  The Compensation Committee shall review and adjust the Base Salary
as it deems appropriate at least annually during the Term; provided, however,
that the Executive’s Base Salary shall not be decreased without the Executive’s
written consent, other than across-the-board reductions applicable to all senior
officers of the Company.  If adjusted, the Base Salary shall be so adjusted for
all purposes of this Agreement.

Annual Bonus.  In addition to his Base Salary, the Executive shall be entitled
to participate in the Company’s Annual Performance-Based Bonus Plan (“Annual
Bonus Plan”), as such Annual Bonus Plan may exist from time to time during the
Term.  Under the Company’s Annual Bonus Plan, the Executive has the opportunity
to earn an annual bonus with respect to any fiscal year of the Company (“Annual
Bonus”).  The Annual Bonus will be determined by a formula approved each fiscal
year by the Compensation Committee (the “Annual Bonus Formula”) in its sole
discretion.  At the beginning of each fiscal year, the Compensation Committee
will authorize, in accordance with the Annual Bonus Plan, the Executive’s Annual
Bonus for that fiscal year, which shall be targeted at forty percent (40%) of
the Executive’s Base Salary for that fiscal year (“Target Bonus Rate”).  The
specified Target Bonus Rate may be increased from time to time by the
Compensation Committee but shall not be decreased without the Executive’s
written consent.  Depending upon the actual financial performance recorded by
the Company for any given fiscal year, the Executive’s Annual Bonus may be
increased or decreased solely in accordance with the Annual Bonus Formula and
otherwise in accordance with the Annual Bonus Plan.





3

--------------------------------------------------------------------------------

 

 

Long-Term Incentives. During the Term, the Executive shall be eligible to
participate in the Company’s 2002 Stock Incentive Plan, as amended and restated
(or any successor incentive plan thereto), to the extent that the Compensation
Committee, in its sole discretion, determines is appropriate.  The Compensation
Committee will make its determination consistent with the methodology used by
the Company for compensating the Executive’s peer executives.  Additionally, the
Executive shall be entitled to participate in all other incentive plans, whether
equity-based or cash-based, applicable generally to his peer executives within
the Company.

Retirement and Deferred Compensation Plans.  During the Term, the Executive
shall be entitled to participate in all tax-qualified and nonqualified
retirement and deferred compensation plans, policies and programs applicable
generally to his peer executives within the Company, subject to the eligibility
and participation requirements of such plans, policies and programs.

Welfare Benefit Plans.  During the Term, the Executive and the Executive’s
family will be entitled to participate in all welfare benefit plans, policies
and programs, including those defined under Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended, provided by the Company to
his peer executives within the Company, subject to the eligibility requirements
and other provisions of such plans, policies and programs.

Fringe Benefits.  During the Term, the Executive will be entitled to fringe
benefits in accordance with the plans, policies and programs of the Company in
effect for his peer executives within the Company.

Vacation.  During the Term, the Executive will be entitled to participate in the
Company’s Time Away paid time off program for salaried employees (or successor
paid time off program) as that program is administered by the Company and as it
may be amended or modified from time to time; provided, in all events, the
Executive will be entitled to not less than 30 days of paid vacation each fiscal
year.

Right to Change Plans.  By reason of Sections 5.4, 5.5, 5.6 and 5.7 herein, the
Company shall not be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing any benefit plan, policy or program, so long as such
changes are similarly applicable to the Executive’s peer executives.

Article 6.

Expenses

During the Term, the Company shall pay or reimburse the Executive for all
ordinary and necessary expenses, in a reasonable amount, that the Executive
incurs in performing his duties under this Agreement including, but not limited
to, travel, entertainment, professional dues and subscriptions, and all dues,
fees, and expenses associated with membership in various professional, business,
and civic associations and societies in which the Company finds that the
Executive’s participation is in the best interests of the Company.  The payment
or reimbursement of expenses shall be subject to such rules concerning
documentation of expenses and the type or magnitude of such expenses as the
Compensation Committee or the Company, as applicable, may establish from time to
time.



4

--------------------------------------------------------------------------------

 

 

Article 7.

Employment Termination

Date of Termination.  The Company or the Executive may terminate the Executive’s
employment in accordance with the provisions of this Article 7.  The “Date of
Termination” of the Executive’s employment shall be as determined in Sections
7.2, 7.3, 7.4, 7.5, 7.6, and 7.7 below.

Termination Due to Retirement or Death. 

In the event the Executive’s employment ends by reason of Retirement (as defined
below), the Date of Termination shall be the date set forth in a notice by the
Executive, which notice shall be given to the Company at least ninety (90) days
prior to such date.  In the event of the Executive’s death, the Date of
Termination shall be the date of death.  In either case, the Executive’s
benefits shall be determined in accordance with the Company’s retirement,
survivor’s benefits, insurance and other applicable plans and programs of the
Company then in effect.  For the purposes of this Agreement, “Retirement” shall
mean the Executive’s voluntary termination of employment at a time during which
he is eligible for “Normal Retirement” or “Early Retirement” as such terms are
defined in the CarMax, Inc. Pension Plan as of the Effective Date.

Upon the Date of Termination due to the Executive’s Retirement or death, the
Company shall be obligated to pay the Executive or, if applicable, the
Executive’s beneficiary or estate, the following “Accrued Obligations”: (i) any
Base Salary that was accrued but not yet paid as of the Date of Termination;
(ii) the unpaid Annual Bonus, if any, earned with respect to the fiscal year
preceding the Date of Termination; (iii) any compensation previously deferred by
the Executive by his own election; and (iv) all other employee welfare and
retirement benefits to which the Executive is entitled on the Date of
Termination in accordance with the terms of the applicable plan or plans.  The
Accrued Obligations payable under the above clauses (i) and (ii) shall be paid
to the Executive in a lump sum cash payment within ten (10) days after the Date
of Termination or as soon thereafter as may be practicable.  The Accrued
Obligations payable under clauses (iii) and (iv) shall be paid in accordance
with the terms of the plan under which they are due. 

Upon the Date of Termination due to the Executive’s Retirement, the Executive
shall be entitled to a pro rata share of the Annual Bonus based on actual
performance for the fiscal year in which the Date of Termination occurs (such
proration to be based on the fraction, the numerator of which is the number of
full completed days of employment during the fiscal year through the Date of
Termination, and the denominator of which is 365) (“Pro Rata Actual
Bonus”).  The Pro Rata Actual Bonus, if any, shall be paid to the Executive when
annual bonuses are paid to other senior officers of the Company for such fiscal
year.

Upon the Date of Termination due to the Executive’s death, the Executive’s
beneficiary or estate shall be entitled to a pro rata share of the Annual Bonus
at the Target Bonus Rate for the fiscal year in which the Date of Termination
occurs (such proration to be based on the fraction, the numerator of which is
the number of full completed days of employment during the fiscal year through
the Date of Termination, and the denominator of which is 365) (“Pro Rata Target
Bonus”).  The Pro Rata Target Bonus shall be paid to the



5

--------------------------------------------------------------------------------

 

 

Executive’s beneficiary or estate in a lump sum cash payment within ten (10)
days after the date of the Executive’s death or as soon as practicable
thereafter. 

Upon the termination of the Executive’s employment due to his Retirement or
death, the terms and conditions of the awards and agreements applicable to the
Executive’s outstanding stock options, stock grants, stock appreciation rights,
performance-based grants, and all other forms of long-term incentive
compensation, regardless of whether such compensation is equity or cash based,
will govern the consequences of the termination of the Executive’s employment
under this Section 7.2.

 

7.3      Termination Due to Disability. 

 

(a)                  The Company shall have the right to terminate the
Executive’s employment for his Disability (as defined below).  The Date of
Termination due to Disability shall be the date set forth in a notice to the
Executive, which notice shall be given by the Company at least thirty (30) days
prior to such date.  For the purposes of this Agreement, “Disability” or
“Disabled” shall mean any physical or mental illness or injury that causes the
Executive (i) to be considered “disabled” for the purpose of eligibility to
receive income-replacement benefits in accordance with the Company’s long-term
disability plan in which the Executive is a participant, or (ii) if the
Executive does not participate in any such plan, to be unable to substantially
perform the duties of his position for 180 days in the aggregate during any
period of twelve (12) consecutive months and a physician selected by the Company
(and reasonably acceptable to the Executive) shall have furnished to the Company
certification that the return of the Executive to his normal duties is
impossible or improbable.  The Board shall review the foregoing information and
shall determine in good faith if the Executive is Disabled.  The Board’s
decision shall be binding on the Executive.  Notwithstanding the foregoing, if
the Executive incurs a physical or mental illness or injury that does not
constitute a Disability, such physical or mental illness or injury shall not
constitute a failure by the Executive to perform his duties hereunder and shall
not be deemed a breach or default of this Agreement by the Executive.

 

(a)

Upon the Date of Termination due to the Executive’s Disability, the Executive
shall be entitled to his Accrued Obligations and a Pro Rata Target Bonus.  The
Accrued Obligations provided under Section 7.2(b)(i) and (ii) and the Pro Rata
Target Bonus shall be paid to the Executive in a lump sum cash payment within
ten (10) days after the Date of Termination or as soon as practicable
thereafter.  The Accrued Obligations provided under Section 7.2(b)(iii) and (iv)
shall be paid in accordance with the terms of the plan under which they are due.

Upon the termination of the Executive’s employment due to his Disability, the
terms and conditions of the awards and agreements applicable to the Executive’s
outstanding stock options, stock grants, stock appreciation rights,
performance-based grants, and all other forms of long-term incentive
compensation, regardless of whether such compensation is equity or cash based,
will govern the consequences of the termination of the Executive’s employment
under this Section 7.3.

7.4      Voluntary Termination by the Executive Without Good Reason.  The
Executive may terminate his employment at any time without Good Reason (as
defined in Section 7.7) by



6

--------------------------------------------------------------------------------

 

 

giving the Company at least forty five (45) days notice, which notice shall
state the Date of Termination.  The Company reserves the right to require the
Executive not to work during the notice period but shall pay the Executive his
accrued and unpaid Base Salary, at the rate then in effect provided in
Section 5.1 herein, through the Date of Termination (but not to exceed
forty-five (45) days), and such payment shall be made to the Executive within
ten (10) days after the Date of Termination or as soon thereafter as may be
practicable.  The Company shall also pay the Executive any compensation
previously deferred by the Executive by his own election and all other employee
welfare and retirement benefits to which the Executive is entitled on the Date
of Termination, all in accordance with the terms of the applicable plan or plans
under which they are due.  In the event of the Executive’s voluntary termination
of employment without Good Reason, the terms and conditions of the awards and
agreements applicable to the Executive’s outstanding stock options, stock
grants, stock appreciation rights, performance-based grants, and all other forms
of long-term incentive compensation, regardless of whether such compensation is
equity or cash based, will govern the consequences of the termination of the
Executive’s employment under this Section 7.4.  

7.1

Involuntary Termination by the Company Without Cause.  Upon notice to the
Executive, the Company may terminate the Executive’s employment at any time for
any reason other than for Cause and other than due to Disability (“Involuntary
Termination Without Cause”).  The Date of Termination shall be the date stated
in such notice.

In the event of the Executive’s Involuntary Termination Without Cause, which
occurs prior to the occurrence of,  or after the conclusion of, a Change in
Control Employment Period (defined at Section 11.4)that relates to a “Change in
Control Event” (as defined in Section 11.5(b)), the Executive shall receive the
following payments and benefits:

The Company shall pay to the Executive, in equal monthly installments over the
twenty-four (24) month beginning on the 60th day following the Executive’s
“Separation from Service” (as such term is defined in the Internal Revenue Code
of 1986, as amended (“Code”) Section 409A), an amount equal to the product of
two (2) times the sum of (x) the Executive’s Base Salary and (y) the amount of
the last Annual Bonus for the Executive as determined by the Compensation
Committee in accordance with the Annual Bonus Plan, regardless of the Date of
Termination.  

The Executive’s participation in the Company’s health, dental, and vision plans
will end on the last day of the month in which the Date of Termination
occurs.  The Executive may elect to continue coverage under the health, dental
and/or vision plans for himself and his eligible dependents in accordance with
the terms and procedures of the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”).  If the Executive elects COBRA coverage, the
Executive shall be responsible for remitting the COBRA premium to the Company
(or to a COBRA administrator designated by the Company) in accordance with the
terms of the Company’s health, dental and vision plans and applicable COBRA
requirements.  If the Executive elects COBRA coverage, the Company shall
reimburse the Executive for a portion of the cost of such coverage until the end
of the COBRA coverage period, up to a maximum period of eighteen (18)
months.  The amount of the Company’s reimbursement shall be equal to the sum of
(1) the amount the Company would have otherwise paid for



7

--------------------------------------------------------------------------------

 

 

such coverage if the Executive had remained an active employee of the Company,
and (2) the COBRA administration fee.  If the Executive does not elect COBRA
coverage, the Company shall have no obligation to the Executive with respect to
health, dental and vision benefits following the Date of Termination.

The Company shall provide the Executive with reasonable outplacement services
not to exceed a cost of $25,000.00.  Such services shall be provided no later
than the expiration of the two-year period following the Executive’s Separation
from Service.

The Executive shall be entitled to his Accrued Obligations and a Pro Rata Actual
Bonus.  The Accrued Obligations provided under Section 7.2(b)(i) and (ii) shall
be paid to the Executive in a lump sum cash payment within ten (10) days after
the Date of Termination or as soon thereafter as may be practicable.  The
Accrued Obligations provided under Section 7.2(b)(iii) and (iv) shall be paid in
accordance with the terms of the plan under which they are due.  The Pro Rata
Actual Bonus, if any, shall be paid to the Executive when annual bonuses are
paid to other senior officers of the Company for such fiscal year.

The terms and conditions of the awards and agreements applicable to the
Executive’s outstanding stock options, stock grants, stock appreciation rights,
performance-based grants, and all other forms of long-term incentive
compensation, regardless of whether such compensation is equity or cash based,
will govern the consequences of the termination of the Executive’s employment
under this Section 7.5. 

Amounts payable under this Section 7.5 shall be in lieu of any amounts otherwise
payable under any severance plan or agreement covering senior officers of the
Company.

In the event that the Company terminates the Executive’s employment at any time
for any reason (i) other than for Cause and other than due to Disability and
(ii) after the Executive has attained age 65 of higher, such termination shall
not be deemed an Involuntary Termination Without Cause.

Termination For Cause.  The Company may terminate the Executive’s employment at
any time for Cause, without notice or liability for doing so.  The Date of
Termination shall be the date that Cause is determined as provided below.

For purposes of this Agreement, “Cause” means a good faith determination by the
Board that one (1) or more of the following has occurred:

The Executive has committed a material breach of this Agreement, which breach
was not cured or waived by the Company, within ten (10) days of receipt by the
Executive of notice from the Company specifying the breach;

The Executive has committed gross negligence in the performance of his duties
hereunder, intentionally fails to perform his duties, engages in intentional
misconduct or intentionally refuses to abide by or comply with the directives of
the



8

--------------------------------------------------------------------------------

 

 

Board, the CEO or the Company’s policies and procedures, as applicable, which
actions continued for a period of ten (10) days after receipt by the Executive
of notice of the need to cure or cease;

The Executive has willfully and continuously failed to perform substantially his
duties (other than any such failure resulting from the Executive’s Disability or
incapacity due to bodily injury or physical or mental illness), after a written
demand for substantial performance is delivered to the Executive by the Board or
the CEO that specifically identifies the manner in which the Board or the CEO
believes that the Executive has not substantially performed his duties;

The Executive has willfully violated a material requirement of the Company’s
code of conduct or breached his fiduciary duty to the Company;  

The Executive’s conviction of (or a plea of guilty or nolo contendere to) a
felony or any crime involving moral turpitude, dishonesty, fraud, theft or
financial impropriety;

The Executive has engaged in illegal conduct, embezzlement or fraud with respect
to the business or affairs of the Company;

The Executive has failed to disclose to the Board a conflict of interest of
which the Executive knew or with reasonable diligence should have known in
connection with any transaction entered into on behalf of the Company; or

The Executive has failed to agree to a modification of the Agreement pursuant to
Section 17.3 hereof when the purpose of the modification is to comply with
applicable federal, state or local laws or regulations, or when such
modification is designed to further define the restrictions of Article 8 or
otherwise enhance the enforcement of Article 8 without increasing the duration
or scope of the Article 8 restrictions.

No act or failure to act on the Executive’s part will be considered “willful” if
conducted by the Executive in good faith and with a reasonable belief that the
Executive’s act or omission was in, and not opposed to, the best interests of
the Company.

If the Executive’s employment is terminated for Cause during the Term, this
Agreement will terminate without further obligation of the Company to the
Executive other than (i) the payment to the Executive of his accrued and unpaid
Base Salary through the Date of Termination, and (ii) the payment of any
compensation previously deferred by the Executive by his own election and all
other employee welfare and retirement benefits to which the Executive is
entitled on the Date of Termination, all in accordance with the terms of the
applicable plan or plans under which they are due.  In the event of the
Executive’s termination of employment for Cause, the terms and conditions of the
awards and agreements applicable to the Executive’s outstanding stock options,
stock grants, stock appreciation rights, performance-based grants, and all other
forms of long-term incentive compensation, regardless of whether such
compensation is equity or cash based, will govern the consequences of the
termination of the Executive’s employment under this Section 7.6. 





9

--------------------------------------------------------------------------------

 

 

Termination for Good Reason.  At any time during the Term, the Executive may
terminate his employment for Good Reason (as defined below) upon notice to the
Company.  Such notice shall state the intended Date of Termination and shall be
given to the Company at least forty-five (45) days prior to such date and shall
set forth in detail the facts and circumstances claimed to provide grounds for
such termination.  The Company shall have the right to cure the facts and
circumstances giving rise to such grounds for termination for Good Reason.  If
the Company does not so cure within such forty-five (45) day notice period, then
the Executive’s employment shall terminate on the Date of Termination stated in
the notice. 

For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s express written consent, the occurrence of any one (1) or more of
the following:

A reduction in the Executive’s Base Salary (other than, prior to the occurrence
of a Change in Control or Asset Sale, a reduction across-the-board affecting all
senior officers in substantially like percentages of their base salaries) or
Target Bonus Rate;

A material reduction in the Executive’s duties or authority as Senior Vice
President, General Counsel and Corporate Secretary of the Company, or any
removal of the Executive from or any failure to reappoint or reelect the
Executive to such positions (except in connection with the termination of the
Executive’s employment for Cause or Disability, as a result of the Executive’s
death or Retirement or by the Executive other than for Good Reason);

The Executive being required to relocate to a principal place of employment more
than 35 miles from the Company’s headquarters except, prior to the occurrence of
a Change in Control or Asset Sale, in connection with the relocation of
substantially all senior Company executives pursuant to the relocation of the
Company’s headquarters;

If applicable, the failure by the shareholders of the Company to elect or to
reelect the Executive as a director of the Board or the removal of the Executive
from such position; or

The failure of the Company to obtain an agreement from any successor to all or
substantially all of the assets or business of the Company to assume and agree
to perform this Agreement within fifteen (15) days after a merger,
consolidation, sale or similar transaction.

In the event of the Executive’s voluntary termination of employment for Good
Reason, which occurs prior to the occurrence of, or after the conclusion of, a
Change in Control Employment Period that relates to a Change in Control Event,
the Executive shall receive the following payments and benefits:   

The Company shall pay to the Executive, in equal monthly installments over the
twenty-four (24) month period beginning on the 60th day following the
Executive’s Separation from Service, an amount equal to the product of two (2)
times the sum of (x) the Executive’s Base Salary and (y) the amount of the last
Annual Bonus



10

--------------------------------------------------------------------------------

 

 

for the Executive as determined by the Compensation Committee in accordance with
the Annual Bonus Plan, regardless of the Date of Termination.  

The Executive’s participation in the Company’s health, dental, and vision plans
will end on the last day of the month in which the Date of Termination
occurs.  The Executive may elect to continue coverage under the health, dental
and/or vision plans for himself and his eligible dependents in accordance with
the terms and procedures of the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”).  If the Executive elects COBRA coverage, the
Executive shall be responsible for remitting the COBRA premium to the Company
(or to a COBRA administrator designated by the Company) in accordance with the
terms of the Company’s health, dental and vision plans and applicable COBRA
requirements.  If the Executive elects COBRA coverage, the Company shall
reimburse the Executive for a portion of the cost of such coverage until the end
of the COBRA coverage period, up to a maximum period of eighteen (18) months.
The amount of the Company’s reimbursement shall be equal to the sum of (1) the
amount the Company would have otherwise paid for such coverage if the Executive
had remained an active employee of the Company, and (2) the COBRA administration
fee.  If the Executive does not elect COBRA coverage, the Company shall have no
obligation to the Executive with respect to health, dental and vision benefits
following the Date of Termination.

The Company shall provide the Executive with reasonable outplacement services
not to exceed a cost of $25,000.00.  Such services shall be provided no later
than the expiration of the two-year period following the Executive’s Separation
from Service.

The Executive shall be entitled to his Accrued Obligations.  The Accrued
Obligations provided under Section 7.2(b)(i) and (ii) shall be paid to the
Executive in a lump sum cash payment on the tenth day after the Date of
Termination or as soon thereafter as may be practicable.  The Accrued
Obligations provided under Section 7.2(b)(iii) and (iv) shall be paid in
accordance with the terms of the plan under which they are due.    

The terms and conditions of the awards and agreements applicable to the
Executive’s outstanding stock options, stock grants, stock appreciation rights,
performance-based grants, and all other forms of long-term incentive
compensation, regardless of whether such compensation is equity or cash based,
will govern the consequences of the termination of the Executive’s employment
under this Section 7.7.

The Executive shall be entitled to a one-time payment in an amount equal to the
Executive’s Base Salary on the Date of Termination multiplied by forty percent
(40%).  This one-time payment shall be paid to the Executive in a lump sum cash
payment on the tenth day after the Date of Termination or as soon thereafter as
may be practicable.    

The Executive’s right to terminate his employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness not
constituting a



11

--------------------------------------------------------------------------------

 

 

Disability.  Amounts payable under this Section 7.7 shall be in lieu of any
amounts otherwise payable under any severance plan or agreement covering senior
officers of the Company.

Conditions on Company Obligations.  All payments and benefits made or provided
pursuant to Article 7 are subject to the Executive’s:

Compliance with the provisions of Article 8, Article 9, Article 10 and Section
17.2 hereof;

Except with respect to payment of the Executive’s Accrued Obligations, delivery
to the Company of an executed Agreement and General Release without the
Executive having revoked such Agreement, which shall be substantially in the
form attached hereto as Exhibit A (with such changes or additions as needed
under then applicable law to give effect to its intent and purpose) (“Agreement
and General Release”), satisfactory to the Company by the appropriate deadlines
specified by the Company, provided that all such steps must be completed prior
to the 60th day (or for purposes of Section 11.5(b), the 45th day) following the
Executive’s Separation from Service; and

Compliance with Code Section 409A.  Notwithstanding anything herein to the
contrary, distributions under Section 7.5(b)(i), 7.7(b)(i), 7.7(b)(vi), or
11.5(b) may not be made to a Key Employee (as defined below) upon his or her
Separation from Service before the date which is six months after the date of
the Key Employee’s Separation from Service (or, if earlier, the date of death of
the Key Employee) (the “Key Employee Delay”).  Any payments that would otherwise
be made during this period of delay shall be accumulated and paid on the first
day of the seventh month following the Executive’s Separation from Service (or,
if earlier, the first day of the month after the Executive’s death).  For
purposes of this Section 7.8(c), “Key Employee” means an executive who, as of
December 31st of a calendar year, meets the requirements of Code Section
409A(a)(2)(B)(i) to be treated as a “specified employee” of the Company; i.e., a
key employee (as defined in Code Section 416(i)(1)(A)(i), (ii) or (iii) applied
in accordance with the regulations thereunder and disregarding Code Section
416(i)(5)).  An executive who meets the criteria in the preceding sentence will
be considered a Key Employee for purposes of this Agreement for the 12-month
period commencing on the next following April 1.

After payment of all amounts and benefits under this Article 7, the Company
thereafter shall have no further obligation under this Agreement.

7.1

Covenant Not to Compete; Intellectual Property

Acknowledgement and Agreement Regarding Covenant Not to Compete. 

The Executive acknowledges and agrees as follows: (i) the Company operates a
unique business concept in the United States regarding the sale and servicing of
new and used vehicles in a highly competitive industry; (ii) the Company’s
competitors have attempted to duplicate the Company’s business concept in
various markets throughout the United States, including markets where the
Company does not currently have a business location, and may continue to do so;
and (iii) in connection with the Executive’s employment, he will receive access
to, and training regarding, the Company’s business concept and will,
accordingly, acquire



12

--------------------------------------------------------------------------------

 

 

commercially valuable knowledge of, and insight into, the Company’s operations
and its proprietary and confidential information, any of which if made available
to the Company’s competitors could place the Company at an unfair competitive
disadvantage.

The Executive and the Company acknowledge that the Executive’s services are of a
special, extraordinary, and intellectual character that gives the Executive
unique value, that the Company’s business is highly competitive, and that
violation of the Covenant Not to Compete (as defined in Section 8.2 below)
provided herein would cause immediate, immeasurable, and irreparable harm, loss,
and damage to the Company not adequately compensable by a monetary award.  In
the event of any breach or threatened breach by the Executive of the Covenant
Not to Compete, the Company shall be entitled to such equitable and injunctive
relief as may be available to restrain the Executive from violating the
provisions hereof.  Nothing herein shall be construed as prohibiting the Company
from pursuing any other remedies available at law or in equity for such breach
or threatened breach, including the recovery of damages and the immediate
termination of the employment of the Executive hereunder for Cause.

The Executive and the Company have examined in detail the Covenant Not to
Compete contained herein and agree that the restraint imposed upon the Executive
is reasonable in light of the legitimate business interests of the Company and
is not unduly harsh upon the Executive’s ability to earn a livelihood.  If any
provision of the Covenant Not to Compete relating to the time period, geographic
area or scope of restricted activities shall be declared by a court of competent
jurisdiction to exceed the maximum time period, geographic area or scope of
activities, as applicable, that such court deems reasonable and enforceable,
such time period, geographic area or scope of activities shall be deemed to be,
and thereafter shall become, the maximum time period or largest geographic area
or scope of activities that such court deems reasonable and enforceable and this
Agreement shall automatically be considered to have been amended and revised to
reflect such determination.

Covenant Not to Compete.  In order to protect the Company’s legitimate business
interests from competitors and to protect the Company’s critical interest in its
proprietary and confidential information, and in return for the consideration
set forth in this Agreement, the Executive covenants and agrees to the following
“Covenant Not to Compete”:

During the Executive’s employment and for a period of two (2) years following
the last day of the Executive’s employment, the Executive will not, directly or
indirectly, compete with the Company by acting “in a competitive capacity” (as
defined in Section 8.2(c)), whether as an individual, partner, or joint
venturer, for, or on behalf of, any person or entity operating or developing the
same or similar business as the Company within any Metropolitan Statistical Area
(as defined under applicable regulations of the Census Bureau of the U.S.
Department of Commerce) in which the Company has a business location or in which
the Company is engaged in real estate site selection. Entities (including the
affiliates of such entities) engaged, or which could become engaged, in the same
or similar business as the Company include, but are not limited to: Sonic
Automotive, Inc.; Lithia Motors, Inc.; Group 1 Automotive, Inc.; UnitedAuto
Group; AutoNation, Inc.; Penske Motors; Asbury Automotive Group; Price One;
Hendrick Automotive Group; CarMotive; Saturn Group; Hertz; Enterprise; and any
automotive retail operation affiliated with, owned, operated, or controlled by
Home



13

--------------------------------------------------------------------------------

 

 

Depot, Inc., Lowe’s Companies, Inc., Target Corporation, Wal-Mart Stores, Inc.,
Sears, Roebuck and Company, Carrefour, Costco Wholesale Corporation, Royal
Dutch/Shell Group of Companies, Exxon Mobil Corporation, ChevronTexaco Corp., or
Gulliver International Co., Ltd. 

A business will not be considered to be in competition with the Company for
purposes of this Section 8.2 if the business, or operating unit of the business,
in which the Executive will be employed does not have, nor is expected to have
within the two (2) years following the Executive’s termination of employment,
annual gross revenues of at least $5,000,000 derived from the sale and servicing
of new or used vehicles.

Acting “in a competitive capacity” shall mean providing to a person or entity
covered by this Section 8.2, directly or indirectly, the same or similar
services as the Executive provided to the Company during his employment, and/or
engaging in any business or segment of business about which the Executive first
acquired proprietary or confidential information during the course of his
employment with the Company.

Notwithstanding the foregoing, nothing herein shall be deemed to prevent or
limit the right of the Executive to invest in the capital stock or other
securities (not exceeding two percent (2%) of such outstanding capital stock or
securities) of any corporation whose stock or securities are regularly traded on
any public exchange, nor shall anything contained herein be deemed to prevent
the Executive from investing in real estate for his own benefit, so long as such
investment (i) is not related to or in support of any entity engaged in a
business similar to that of the Company and (ii) does not detract from the
Executive’s performance of his duties and obligations hereunder.

8.3      Intellectual Property.  The Executive understands and acknowledges that
any writing, invention, design, system, process, development or discovery
(collectively, “Intellectual Property”) conceived, developed created or made by
the Executive, alone or with others, both during the Term of this Agreement and
in the course of the Executive’s employment prior to the Term, is the sole and
exclusive property of the Company to the extent such Intellectual Property is
related to the Executive’s duties or is within the scope of the Company’s actual
or anticipated business. The Executive agrees to assign to the Company any and
all of his right, title, and interest in and to such Intellectual Property,
including, but not limited to, patent, trademark and other rights. The Executive
further agrees to cooperate fully with the Company to secure, maintain, enforce,
or defend the Company’s ownership of and rights in such Intellectual
Property.  The rights and remedies of this Section 8.3 are in addition to any
rights and remedies available under applicable law.

 

7.2

Non-Solicitation / Non-Hiring of Employees

The Executive agrees that during the Executive’s employment with the Company and
for a period of two (2) years following the last day of the Executive’s
employment, the Executive shall not, directly or indirectly, solicit or induce,
or attempt to solicit or induce, any employee of the Company to leave the
Company for any reason whatsoever or hire any individual employed by the
Company.  For purposes of this Article 9, employee shall mean any individual
employed



14

--------------------------------------------------------------------------------

 

 

by the Company within the three (3) month period prior to, and including, the
last day of the Executive’s employment. 

7.3

Confidentiality

Protected Information.  The Executive understands and agrees that any
information, data and trade secrets about the Company and its suppliers and
distributors are the property of the Company and are essential to the protection
of the Company’s goodwill and to the maintenance of the Company’s competitive
position and accordingly should be kept secret.  For purposes of this Agreement,
“Protected Information” means trade secrets, confidential and proprietary
business information of or about the Company, and any other information of the
Company, including, but not limited to, Intellectual Property, customer lists
(including potential customers), sources of supply, processes, plans, materials,
pricing information, internal memoranda, marketing plans, promotional plans,
internal policies, research, purchasing, accounting and financial information,
computer programs, hardware, software, and products and services that may be
developed from time to time by the Company and its agents or employees,
including the Executive; provided, however, that information that is in the
public domain (other than as a result of a breach of this Agreement), approved
for release by the Company or lawfully obtained from third parties who are not
bound by a confidentiality agreement with the Company, is not Protected
Information.

Covenant.  The Company has advised the Executive, and the Executive
acknowledges, that it is the policy of the Company to maintain as secret and
confidential all Protected Information and that Protected Information has been
and will be developed at substantial cost and effort to the Company.  The
Executive agrees to hold in strict confidence and safeguard any Protected
Information, gained by the Executive in any manner or from any source during the
Executive’s employment.  The Executive shall not, without the prior written
consent of the Company, at any time, directly or indirectly, divulge, furnish,
use, disclose or make accessible to any person, firm, corporation, association,
or other entity (otherwise than as may be required in the regular course of the
Executive’s employment with the Company), either during the Executive’s
employment with the Company or subsequent to the last day of the Executive’s
employment, any Protected Information, or cause any such information of the
Company to enter the public domain.

Nonexclusivity.  Nothing contained in this Article 10 is intended to reduce in
any way protection available to the Company pursuant to the Uniform Trade
Secrets Act as adopted in Virginia or any other state or other applicable laws
that prohibit the misuse or disclosure of confidential or proprietary
information.

7.4

Change in Control; Sale of Assets

Purpose.  The Company recognizes that the possibility of a Change in Control or
Asset Sale exists, and the uncertainty and questions that it may raise among
management may result in the departure or distraction of management personnel to
the detriment of the Company.  Accordingly, the purpose of this Article 11 is to
encourage the Executive to continue employment after a Change in Control or
Asset Sale by providing reasonable employment security to the Executive and to
recognize the prior service of the Executive in the event of a



15

--------------------------------------------------------------------------------

 

 

termination of employment under certain circumstances after a Change in Control
or Asset Sale.  This Article 11 shall not become effective, and the Company
shall have no obligation hereunder, if the employment of the Executive with the
Company terminates before a Change in Control or Asset Sale.

Definitions.

“Change in Control” of the Company means the occurrence of either of the
following events: (i) a third person, including a “group” as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, becomes, or obtains
the right to become, the beneficial owner of Company securities having twenty
percent (20%) or more of the combined voting power of the then outstanding
securities of the Company that may be cast for the election of directors to the
Board of the Company (other than as a result of an issuance of securities
initiated by the Company in the ordinary course of business); or (ii) as the
result of, or in connection with, any cash tender or exchange offer, merger or
other business combination, sale of assets or contested election, or any
combination of the foregoing transactions, the persons who were directors of the
Company before such transactions shall cease to constitute a majority of the
board or of the board of directors of any successor to the Company.

“Asset Sale” shall mean a sale of all or substantially all of the assets of the
Company in a single transaction or a series of related transactions.

Long-Term Incentive Compensation.  The terms and conditions of the awards and
agreements applicable to the Executive’s outstanding stock options, stock
grants, stock appreciation rights, performance-based grants, and all other forms
of long-term incentive compensation, regardless of whether such compensation is
equity or cash based, will govern the consequences to the Executive upon the
occurrence of a Change in Control or an Asset Sale or upon a termination of the
Executive’s employment thereafter. 

Continued Employment Following Change in Control or an Asset Sale.  If a Change
in Control or an Asset Sale occurs and the Executive is employed by the Company
on the date the Change in Control or Asset Sale occurs (the “Change in Control
Date”), the period beginning on the Change in Control Date and ending on the
second (2nd) anniversary of such date shall be the “Change in Control Employment
Period.”

Termination of Employment During Change in Control Employment Period.  The
Executive will be entitled to the compensation and benefits described in this
Section 11.5 if, during the Change in Control Employment Period, (a) the Company
terminates his employment for any reason other than for Cause or due to
Disability, or (b) the Executive voluntarily terminates his employment with the
Company for Good Reason.  The compensation and benefits described in this
Section 11.5 are in lieu of, and not in addition to, any compensation and
benefits provided to the Executive pursuant to Sections 7.5 and 7.7 herein and
any amounts otherwise payable under any severance plan or agreement covering
senior officers of the Company.  Upon such a termination of employment, the
Executive shall receive the following payments and benefits:





16

--------------------------------------------------------------------------------

 

 

The Executive shall be entitled to his Accrued Obligations and a Pro Rata Target
Bonus.  The Accrued Obligations provided under Section 7.2(b)(i) and (ii) and
the Pro Rata Target Bonus shall be paid to the Executive in a lump sum cash
payment within ten (10) days after the Date of Termination or as soon thereafter
as may be practicable.  The Accrued Obligations provided under Section
7.2(b)(iii) and (iv) shall be paid in accordance with the terms of the plan
under which they are due.

The Company shall pay to the Executive an amount equal to 2.99 times the
Executive’s Final Compensation.  For purposes of this Agreement, “Final
Compensation” means the Base Salary in effect at the Date of Termination, plus
the higher Annual Bonus paid or payable for the two (2) most recently completed
fiscal years.  If the Change in Control Employment Period relates to an event
that also qualifies as a Change in Control Event, this payment will be paid to
the Executive in a lump sum cash payment on the forty-fifth (45th) day following
the Executive’s Separation from Service.  Otherwise, such payment shall be paid
at the time and in the form set forth in Section 7.5.  For purposes of this
Section 11.5(b), a “Change in Control Event” means an event described in IRS
regulations or other guidance under Code Section 409A(a)(2)(A)(v).

The Executive’s participation in the Company’s health, dental, and vision plans
will end on the last day of the month in which the Date of Termination occurs.
The Executive may elect to continue coverage under the health, dental and/or
vision plans for himself and his eligible dependents in accordance with the
terms and procedures of COBRA.  If the Executive elects COBRA coverage, the
Executive shall be responsible for remitting the COBRA premium to the Company
(or to a COBRA administrator designated by the Company) in accordance with the
terms of the health, dental and vision plans and applicable COBRA
requirements.  If the Executive elects COBRA coverage, the Company shall
reimburse the Executive for a portion of the cost of such coverage until the end
of the COBRA coverage period, up to a maximum period of eighteen (18) months.
The amount of the Company’s reimbursement shall be equal to the sum of (1) the
amount the Company would have otherwise paid for such coverage if the Executive
had remained an active employee of the Company, and (2) the COBRA administration
fee.  If the Executive does not elect COBRA coverage, the Company shall have no
obligation to the Executive with respect to health, dental and vision benefits
following the Date of Termination.

The Company shall provide the Executive with reasonable outplacement services
not to exceed a cost of $25,000.00.  Such services shall be provided no later
than the expiration of the two-year period following the Executive’s Separation
from Service.

Death, Disability or Retirement Termination During Change In Control Employment
Period.  If the Executive’s employment ends by reason of Retirement, the
Executive’s death, or as a result of Disability during the Change in Control
Employment Period, this Agreement will terminate without any further obligation
on the part of the Company under this Agreement other than:

The Executive (or his beneficiary or his estate in the event of his death) will
be entitled to the payment of the Executive’s Accrued Obligations and a Pro Rata
Target Bonus.  The Accrued Obligations provided under Section 7.2(b)(i) and (ii)
and the Pro Rata



17

--------------------------------------------------------------------------------

 

 

Target Bonus shall be paid in a lump sum cash payment within ten (10) days after
the Date of Termination or as soon thereafter as may be practicable.  The
Accrued Obligations provided under Section 7.2(b)(iii) and (iv) shall be paid in
accordance with the terms of the plan under which they are due; and

The terms and conditions of the awards and agreements applicable to the
Executive’s outstanding stock options, stock grants, stock appreciation rights,
performance-based grants, and all other forms of long-term incentive
compensation, regardless of whether such compensation is equity or cash based,
will govern the consequences of the termination of the Executive’s employment
under this Section 11.6.

The compensation and benefits described in this Section 11.6 are in lieu of, and
not in addition to, any compensation and benefits provided to the Executive
pursuant to Sections 7.2 and 7.3 herein and any amounts otherwise payable under
any severance plan or agreement covering senior officers of the Company.

Termination for Cause and Termination Other Than For Good Reason Following a
Change in Control. 

If the Executive’s employment is terminated for Cause during the Change in
Control Employment Period, this Agreement will terminate without further
obligation to the Executive other than the payment to the Executive of his
accrued and unpaid Base Salary through the Date of Termination, as well as any
deferred compensation and other employee welfare and retirement benefits to
which the Executive is entitled on the Date of Termination in accordance with
the terms of the applicable plan or plans under which they are due.  The terms
and conditions of the awards and agreements applicable to the Executive’s
outstanding stock options, stock grants, stock appreciation rights,
performance-based grants, and all other forms of long-term incentive
compensation, regardless of whether such compensation is equity or cash based,
will govern the consequences of the termination of the Executive’s employment
under this Section 11.7(a). The compensation and benefits described in this
Section 11.7 are in lieu of, and not in addition to, any compensation and
benefits provided to the Executive pursuant to Sections 7.4 and 7.6 herein and
any amounts otherwise payable under any severance plan or agreement covering
senior officers of the Company.

If the Executive terminates employment during the Change in Control Employment
Period other than for Good Reason, this Agreement will terminate without further
obligation to the Executive other than: 

(i)                  The Executive (or his beneficiary or his estate in the
event of his death) will be entitled to the payment of the Executive’s Accrued
Obligations.  The Accrued Obligations provided under Section 7.2(b)(i) and (ii)
shall be paid in a lump sum cash payment within ten (10) days after the Date of
Termination or as soon thereafter as may be practicable.  The Accrued
Obligations provided under Section 7.2(b)(iii) and (iv) shall be paid in
accordance with the terms of the plan under which they are due; and

(i)

The terms and conditions of the awards and agreements applicable to the
Executive’s outstanding stock options, stock grants, stock appreciation rights,



18

--------------------------------------------------------------------------------

 

 

performance-based grants, and all other forms of long-term incentive
compensation, regardless of whether such compensation is equity or cash based,
will govern the consequences of the termination of the Executive’s employment
under this Section 11.7(b).

Conditions on Company Obligations.  All payments and benefits made or provided
pursuant to Article 11 are subject to the provisions of Section 7.8 (including
the Key Employee Delay in Section 7.8(c)).  After payment of all amounts and
benefits under this Article 11, the Company thereafter shall have no further
obligation under this Agreement.

(i)

Assignment

Assignment by Company.  This Agreement may and shall be assigned or transferred
to, and shall be binding upon and shall inure to the benefit of, any successor
of the Company, and any such successor shall be deemed substituted for all
purposes of the “Company” under the terms of this Agreement.  As used in this
Agreement, the term “successor” shall mean any person, firm, corporation, or
business entity which, at any time, whether by merger, purchase, or otherwise,
acquires all or substantially all, or control of all or substantially all, of
the assets or the business of the Company.  Except as provided herein, the
Company may not otherwise assign this Agreement.

Assignment by the Executive.  The services to be provided by the Executive to
the Company hereunder are personal to the Company and the Executive’s duties may
not be assigned by the Executive; provided, however, that this Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, and administrators, successors, heirs, distributees,
devisees, and legatees.  If the Executive dies while any amounts payable to the
Executive hereunder remain outstanding, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s devisee, legatee, or other designee or, in the absence of such
designee, to the Executive’s estate. 

(ii)

Dispute Resolution

Except for actions initiated by the Company to enjoin a breach by, or to recover
damages from, the Executive related to violation of any of the restrictive
covenants in Articles 8, 9 or 10 of this Agreement, and except for actions
initiated by the Company or the Executive with respect to declaratory judgments
related to the restrictive covenants in Articles 8, 9 or 10 of this Agreement,
which the Company or the Executive may bring in an appropriate court of law or
equity, any disagreement between the Executive and the Company concerning
anything covered by this Agreement or concerning other terms or conditions of
the Executive’s employment or the termination of the Executive’s employment will
be settled by final and binding arbitration pursuant to the Company’s Dispute
Resolution Rules and Procedures.  The CarMax Dispute Resolution Agreement and
the Dispute Resolution Rules and Procedures are incorporated herein by reference
as if set forth in full in this Agreement.  The decision of the arbitrator will
be final and binding on both the Executive and the Company and may be enforced
in a court of appropriate jurisdiction.  Responsibility for all arbitration
costs, including legal fees, shall be in accordance with the Dispute Resolution
Rules and Procedures.



19

--------------------------------------------------------------------------------

 

 

(iii)

Litigation By Third Parties

All litigation or inquiries by third parties (including, but not limited to,
those by the Company’s shareholders or by government agencies) arising out of or
in connection with the Executive’s performance under this Agreement, against
either the Company or the Executive or both, shall be jointly defended or
opposed by the parties hereto to support this Agreement.  The Company shall
appoint legal counsel for the parties and shall bear the costs, reasonable legal
fees and expenses related to such litigation or inquiry. 

(iv)

Indemnity; Limitation of Liability

As an officer of the Company, the Executive shall be entitled to indemnity and
limitation of liability as provided pursuant to the Company’s Articles of
Incorporation, bylaws and any other governing document, as the same shall be
amended from time to time.

(v)

Notice

Any notices, requests, demands, or other communications provided for by this
Agreement shall be in writing, and given by delivery in person or by registered
or certified mail, postage prepaid (in which case notice will be deemed to have
been given on the third day after mailing) or by overnight delivery by a
reliable overnight courier service (in which case notice will be deemed to have
been given on the day after delivery to such courier service).  Notices to the
Executive shall be directed to the last address he has filed in writing with the
Company.  Notices to the Company shall be directed to the Secretary of the
Company, with a copy directed to the Chairman of the Board of the Company.

(vi)

Miscellaneous

Entire Agreement.  This Agreement supersedes any prior agreements or
understandings, oral or written, between the parties hereto, with respect to the
subject matter hereof, and constitutes the entire agreement of the parties with
respect thereto.  Without limiting the generality of the foregoing sentence,
this Agreement completely supersedes any and all prior employment and severance
agreements entered into by and between the Company, and the Executive, and all
amendments thereto, in their entirety.

Return of Materials.  Upon the termination of the Executive’s employment with
the Company, however such termination is effected, the Executive shall promptly
deliver to the Company all property (including Intellectual Property), records,
materials, documents, and copies of documents concerning the Executive’s
business and/or its customers (hereinafter collectively “Company Materials”)
which the Executive has in his possession or under his control at the time of
termination of his employment.  The Executive further agrees not to take or
extract any portion of Company Materials in written, computer, electronic or any
other reproducible form without the prior written consent of the Board.

Modification.  This Agreement shall not be varied, altered, modified, canceled,
changed, or in any way amended except by mutual agreement of the parties in a
written instrument executed by the parties hereto or their legal
representatives.





20

--------------------------------------------------------------------------------

 

 

Severability.  It is the intention of the parties that the provisions of the
restrictive covenants herein shall be enforceable to the fullest extent
permissible under the applicable law.  If any clause or provision of this
Agreement is held to be illegal, invalid, or unenforceable under present or
future laws effective during the Term hereof, then the remainder of this
Agreement shall not be affected thereby, and in lieu of each clause or provision
of this Agreement that is illegal, invalid or unenforceable, there shall be
added, as a part of this Agreement, a clause or provision as similar in terms to
such illegal, invalid or unenforceable clause or provision as may be possible
and as may be legal, valid and enforceable.

Section 409A.  Notwithstanding any other provision of this Agreement, (i) to the
extent applicable, this Agreement will be interpreted, operated and administered
in accordance with the requirements of Code Section 409A, and (ii) if either the
Company or the Executive determines that any provision of this Agreement may
cause compensation payable to the Executive to be classified as income under
Code Section 409A(a) or (b) and thereby results in tax penalties to the
Executive, the Company or the Executive, as the case may be, shall notify the
other party and the parties will amend the Agreement to avoid penalties under
Code Section 409A.

Counterparts.  This Agreement may be executed in one (1) or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

Tax Withholding.  The Company may withhold from any benefits payable under this
Agreement all federal, state, city, or other taxes as may be required pursuant
to any law or governmental regulation or ruling.

Restrictive Covenants of the Essence.  The restrictive covenants of the
Executive set forth herein are of the essence of this Agreement, and they shall
be construed as independent of any other provision in this Agreement; the
existence of any claim or cause of action of the Executive against the Company,
whether predicated on this Agreement or not, shall not constitute a defense to
the enforcement by the Company of the restrictive covenants contained
herein.  The Company shall at all times maintain the right to seek enforcement
of these provisions whether or not the Company has previously refrained from
seeking enforcement of any such provision as to the Executive or any other
individual who has signed an agreement with similar provisions.  Notwithstanding
any provision contained within this Agreement, the obligations of the Executive
under Articles 8, 9, 10, 13 and 17 of this Agreement shall continue after the
termination of this Agreement and the Executive’s employment and shall be
binding on the Executive’s heirs, executors, legal representatives and assigns.

Beneficiaries.  The Executive may designate one (1) or more persons or entities
as the primary or contingent beneficiaries of any amounts to be received under
this Agreement.  Such designation must be in the form of a signed writing
acceptable to the Company’s chief legal officer.  The Executive may make or
change such designation at any time.

Full Settlement.  Except as set forth in this Agreement, the Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including without limitation, set-off,



21

--------------------------------------------------------------------------------

 

 

counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others, except to the extent any
amounts are due the Company or its subsidiaries or affiliates pursuant to a
judgment against the Executive; provided, however, in no event shall any
judgment result in the offset of amounts subject to Code Section 409A.  In no
event shall the Executive be obligated to seek other employment in mitigation of
the amounts payable to the Executive under any of the provisions of this
Agreement, nor shall the amount of any payment hereunder be reduced by any
compensation earned by the Executive as a result of employment by another
employer; provided, that continued health, dental and vision benefit plan
participation pursuant to Section 7.5(b)(ii) or Section 11.5(c) herein shall be
reduced to the extent that the Executive becomes eligible to such benefits from
a subsequent employer.

Contractual Rights to Benefits.  This Agreement establishes and vests in the
Executive a contractual right to the benefits to which he is entitled
hereunder.  However, nothing herein contained shall require or be deemed to
require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets in trust or otherwise
to provide for any payments to be made or required hereunder.

Resignations.  Upon the termination of the Executive’s employment, however such
termination is effected, he shall be deemed to have resigned as of the date of
such termination all offices and directorships he may have held with the Company
and all subsidiaries.

(vii)

Governing Law

To the extent not preempted by federal law, the provisions of this Agreement
shall be construed and enforced in accordance with the laws of the Commonwealth
of Virginia, without reference to Virginia’s choice of law statutes or
decisions.

[Signature Page Follows]





22

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Executive and the Company have executed this Amended and
Restated Agreement as of December 1, 2011.

CARMAX, INC.:

 

 

By: /s/  Thomas J. Folliard

Thomas J. Folliard

President and

Chief Executive Officer

EXECUTIVE:

 

/s/  Eric M. Margolin

Eric M. Margolin

Senior Vice President, General Counsel and

Corporate Secretary

 

 





23

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

[Form of Release]

 

AGREEMENT AND GENERAL RELEASE

 

CarMax, Inc., its affiliates, subsidiaries, divisions, successors and assigns in
such capacity, and the current, future and former employees, officers,
directors, trustees and agents thereof (collectively referred to throughout this
Agreement as the “Company”) and _______________________ (“Executive”), his
heirs, executors, administrators, successors and assigns (together with
Executive, collectively referred to throughout this Agreement and General
Release as “Employee”) agree:

1.            Last Day of Employment.  The Executive’s last day of employment
with the Company is ____________, 20__.  In addition, effective as of
____________, 20__, the Executive resigns from the Executive’s position as
Senior Vice President, General Counsel and Corporate Secretary of the Company,
and will not be eligible for any benefits or compensation after ____________,
20__, other than as specifically provided in Articles 7 or 11, as applicable, of
the Severance Agreement between the Company and the Executive dated as of
__________ __, 20__ (“Severance Agreement”) and the Executive’s continued right
to indemnification and directors and officers liability insurance.  In addition,
effective as of ____________, 20__, the Executive resigns from all offices,
directorships, trusteeships, committee memberships and fiduciary capacities held
with, or on behalf of, the Company or any benefit plans of the Company.  These
resignations will become irrevocable as set forth in Section 3 below.

2.            Consideration.  The parties acknowledge that this Agreement and
General Release is being executed in accordance with Article 7 or Article 11 of
the Severance Agreement, as applicable, and that this Agreement and General
Release is a condition to the receipt by Employee of all payments and benefits
thereunder.

3.            Revocation.  The Executive may revoke this Agreement and General
Release for a period of seven (7) calendar days following the day the Executive
executes this Agreement and General Release.  Any revocation within this period
must be submitted, in writing, to the Company and state, “I hereby revoke my
acceptance of our Agreement and General Release.”  The revocation must be
personally delivered to the Company’s _______________, or his/her designee, or
mailed to the Company, _______________________________ and postmarked within
seven (7) calendar days of execution of this Agreement and General
Release.  This Agreement and General Release shall not become effective or
enforceable until the revocation period has expired.  If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in Virginia, then the
revocation period shall not expire until the next following day which is not a
Saturday, Sunday, or legal holiday.

4.            General Release of Claims.  Employee knowingly and voluntarily
releases and forever discharges the Company from any and all claims, rights,
causes of action, demands, fees costs, expenses, including attorneys’ fees, and
liabilities of any kind whatsoever, whether known or unknown, against the
Company, that Employee has, has ever had or may have as of the date of



24

--------------------------------------------------------------------------------

 

 

execution of this Agreement and General Release, including, but not limited to,
any alleged violation of:

●            The Age Discrimination in Employment Act of 1967, as amended;

●            The Older Workers Benefit Protection Act of 1990;

●            The National Labor Relations Act, as amended;

●            Title VII of the Civil Rights Act of 1964, as amended;

●            The Civil Rights Act of 1991;

●            Sections 1981 through 1988 of Title 42 of the United States Code,
as amended;

●            The Employee Retirement Income Security Act of 1974, as amended;

●            The Immigration Reform and Control Act, as amended;

●            The Americans with Disabilities Act of 1990, as amended;

●            The Worker Adjustment and Retraining Notification Act, as amended;

●            The Occupational Safety and Health Act, as amended;

●            The Family and Medical Leave Act of 1993;

●            All other federal, state or local civil or human rights laws,
whistleblower laws, or any other local, state or federal law, regulations and
ordinances;

●            All public policy, contract, tort, or common laws; and

●            All allegations for costs, fees, and other expenses including
attorneys’ fees incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s rights of
indemnification and directors and officers liability insurance coverage to which
the Executive was entitled immediately prior to __________ __, 20__ with regard
to the Executive’s service as an officer and director of the Company (including,
without limitation, under Article 15 of the Severance Agreement); (ii)
Employee’s rights under any tax-qualified pension plan or claims for accrued
vested benefits under any other employee benefit plan, policy or arrangement
maintained by the Company or under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended; (iii) Employee’s rights under Article 7
or Article 11 of the Severance Agreement, as the case may be; and (iv)
Employee’s rights as a stockholder of the Company.

5.            No Claims Permitted.  Except with respect to the filing of a
petition for a declaratory judgment as permitted in Article 13 of the Severance
Agreement, Employee waives the Executive’s right to file any charge or complaint
against the Company arising out of the



25

--------------------------------------------------------------------------------

 

 

Executive’s employment with or separation from the Company before any federal,
state or local court or any state or local administrative agency, except where
such waivers are prohibited by law.  This Agreement and General Release,
however, does not prevent Employee from filing a charge with the Equal
Employment Opportunity Commission, any other federal government agency, or any
government agency concerning claims of discrimination, although Employee waives
the Executive’s right to recover any damages or other relief in any claim or
suit brought by or through the Equal Employment Opportunity Commission or any
other state or local agency on behalf of Employee under the Age Discrimination
in Employment Act, Title VII of the Civil Rights Act of 1964 as amended, the
Americans with Disabilities Act, or any other federal or state discrimination
law, except where such waivers are prohibited by law.

6.            Affirmations.  Employee affirms the Executive has not filed, has
not caused to be filed, and is not presently a party to, any claim, complaint,
or action against the Company in any forum or form. Employee further affirms
that the Executive has been paid or has received all compensation, wages,
bonuses, commissions, and/or benefits to which the Executive may be entitled and
no other compensation, wages, bonuses, commissions and benefits are due to the
Executive, except as provided in Article 7 or Article 11 of the Severance
Agreement, as applicable.  The Employee also affirms the Executive has no known
workplace injuries.

7.            Cooperation; Return of Property.  Employee agrees to reasonably
cooperate with the Company and its counsel in connection with any investigation,
administrative proceeding, arbitration or litigation relating to any matter that
occurred during the Executive’s employment in which the Executive was involved
or of which the Executive has knowledge.  The Company will reimburse the
Employee for any reasonable out-of-pocket travel, delivery or similar expenses
incurred in providing such service to the Company.  Employee represents that the
Executive has returned to the Company all property belonging to the Company,
including but not limited to any leased vehicle, laptop, cell phone, keys,
access cards, phone cards and credit cards.

8.            Governing Law and Interpretation.  This Agreement and General
Release shall be governed and construed in accordance with the laws of the
Commonwealth of Virginia, without reference to Virginia’s choice of law statutes
or decisions.  In the event Employee or the Company breaches any provision of
this Agreement and General Release, Employee and the Company acknowledge
that either may institute an action to specifically enforce any term or terms of
this Agreement and General Release pursuant to the dispute resolution provisions
of Article 13 of the Severance Agreement.  Should any provision of this
Agreement and General Release be declared illegal or unenforceable by any court
of competent jurisdiction and should the provision be incapable of being
modified to be enforceable, such provision shall immediately become null and
void, leaving the remainder of this Agreement and General Release in full force
and effect.  Nothing herein, however, shall operate to void or nullify any
enforceable general release language contained in this Agreement and General
Release.

9.            No Admission of Wrongdoing.  Employee agrees neither this
Agreement and General Release nor the furnishing of the consideration for this
Agreement and General Release shall be deemed or construed at any time for any
purpose as an admission by the Company of any liability or unlawful conduct of
any kind.





26

--------------------------------------------------------------------------------

 

 

10.            Amendment.  This Agreement and General Release may not be
modified, altered or changed except upon express written consent of both parties
wherein specific reference is made to this Agreement and General Release.

11.            Entire Agreement.  This Agreement and General Release sets forth
the entire agreement between the parties hereto and fully supersedes any prior
agreements or understandings between the parties; provided, however, that
notwithstanding anything in this Agreement and General Release, the provisions
in the Severance Agreement which are intended to survive termination of the
Severance Agreement, including but not limited to those contained in Articles 8,
9 and 10, 13 and in Section 17.2 thereof, shall survive and continue in full
force and effect.  Employee acknowledges the Executive has not relied on any
representations, promises, or agreements of any kind made to the Executive in
connection with the Executive’s decision to accept this Agreement and General
Release.

EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW AND CONSIDER THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED
IN WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND
GENERAL RELEASE.

EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD. 

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
SEVERANCE AGREEMENT, TO WHICH EMPLOYEE WOULD NOT OTHERWISE BE ENTITLED, EMPLOYEE
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT
AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE
HAS OR MIGHT HAVE AGAINST THE COMPANY, AS OF THE DATE OF EXECUTION OF THIS
AGREEMENT.

[Signature Page Follows]

 





27

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

            CARMAX, INC.:

 

 

By: ________________________________

Name:______________________________

Title:_______________________________

 







 

EXECUTIVE/EMPLOYEE /EMPLOYEE:

 

___________________________________

Name:______________________________



 


 



28

--------------------------------------------------------------------------------